DISSENT ANDERSON, Justice '(dissenting). This case involves an almost 5-year-old child who nearly drowned in a tragic accident. But not all tragic accidents are com-pensable in litigation. Here, the court unearths a factual dispute where none exist to conclude that a jury could find that the landowner should have anticipated this injury and, therefore, the landowner had a duty to protect the child from the Mississippi River. By so holding, the court opens the door to a significant, and unwarranted, expansion of social host liability. - It is unnecessary for a jury to decide this case because the material facts are undisputed. The Mississippi River is an obvious danger and there was no reason to anticipate the injury despite this obviousness. Therefore, I respectfully-dissent. ■ I. Summary judgment is appropriate when there is no genuine issue of material fact and the moving party is entitled to judgment ás a matter of law. Osborne v. Twin Town Bowl, Inc., 749 N.W.2d 367, 371 (Minn. 2008).- The genuine issue of material fact must be shown by substantial evidence; Gunderson v. Harrington, 632 N.W.2d 695, 704 (Minn. 2001). A metaphysical. doubt as to a factual issue will not defeat a motion for summary judgment. DLH, Inc. v. Russ, 566 N.W.2d 60, 71 (Minn. 1997), A factual dispute is “material” when its resolution will affect the outcome of the case. Antonello v. Comm’r of Revenue, 884 N.W.2d 640, 645 (Minn. 2016). In a negligence action, summary judgment is to be granted when there is a complete lack of proof on any of the four elements of a negligence claim: (1) the existence of a duty of care, (2) a breach of that duty, (3) an injury, (4) or proximate causation. Gradjelick v. Hance, 646 N.W.2d 225, 234 (Minn, 2002). Here, Carlson argues that Senogles has not proven the existence of a duty of care. We have adopted the Restatement (Second) of Torts § 343A (Am. Law Inst. 1965), which states that a landowner does not owe a duty to his visitors “for physical harm caused to them by any activity or condition on the land whose danger is known or obvious to them, unless the possessor should anticipate the harm despite such knowledge or obviousness.”1 See Baber v. Dill, 531 N.W.2d 493, 495-96 (Minn. 1995), The danger need not be both known and obvious; it is sufficient if either one of these requirements is met. Because I conclude that the Mississippi River' is an obvious danger, it is unnecessary to address whether the danger was known to Shawn. A danger is obvious when “both the condition and the risk are apparent to and would be recognized by a reasonable man, in the position of the visitor, exercising ordinary perception, intelligence, and judgment.” Restatement (Second) Torts § 343A, cmt. b. Whether a danger is obvious is “an objective test: the question is not whether the injured party actually saw the danger, but whether it was in fact visible.” Louis v. Louis, 636 N.W.2d 314, 321 (Minn. 2001). We have repeatedly stated that the existence of a legal duty is a question of law to be determined by the court.2 For example, in Domagala v. Rolland, we held that the existence of a legal duty is “ordinarily properly decided by the court prior to submitting the case to the jury.” 805 N.W.2d 14, 27 (Minn. 2011). Similarly, in Foss v. Kincade we held that “[t]he existence of a legal duty in a negligence case ... is a question of law.” 766 N.W.2d 317, 320 (Minn. 2009). And in Larson v. Larson, we held that “[generally, the existence of a legal duty is an issue for the court to determine as a matter of law.” 373 N.W.2d 287, 289 (Minn. 1985). Therefore, whether a duty exists under Restatement § 343A is a question of law.3  II. Nevertheless, the court holds that a jury must decide whether the danger of the Mississippi River was objectively obvious because it concludes that one fact— Shawn’s experience with water — is disputed. Senogles did not argue before the district court that Shawn’s experience with water was a genuine issue of material fact.4 Although several people were asked about Shawn’s experience with water, only three were able to describe his experience. Senogles stated that she had taken Shawn swimming at both a pool and a water park earlier that summer. Shawn’s grandmother stated that she took Shawn swimming in a lake “all the time.” Another relative stated that she had seen pictures on Facebook of Shawn swimming in a river on prior occasions. In other words, it is undisputed that Shawn had some pri- or experience swimming; the only question is how much experience. The dispute here is a minor difference of degree. Whether Shawn had several or only a few swimming experiences does not make a material difference, especially because the obviousness of the danger is an objective standard.5 See Louis, 636 N.W.2d at 321. Therefore, there are no genuine issues of material fact. HI. Because there are no genuine issues of material fact, we must decide, based on the undisputed facts, whether the danger of the river was obvious to a reasonable person in Shawn’s position. See id. Applying this test .in other cases, we have concluded that water is an obvious danger. For example, in Hammerlind v. Clear Lake Star Factory Skydiver’s Club, a skydiver was blown off course, missed the approved skydiving drop zone, landed in a lake, and drowned. 258 N.W.2d 590, 593 (Minn. 1977). We held that the owner, of the land where the drop zone was located did not owe a duty to the skydiver because the lake “posed an obvious danger to parachutists, given its proximity to the drop zone and the danger of water generally to jumpers.” Id. at 594. We also held that the landowner had no reason to anticipate the injury despite the obviousness of the danger. Id. Similarly, other courts have found that lakes and rivers pose obvious dangers. For example, numerous courts have concluded that the danger of jumping into a river is obvious. See Harmon v. United States, 532 F.2d 669, 671 (9th Cir. 1975) (concluding that the danger of drowning in a river was obvious to white-water rafters); Suchy v. City of Geneva, 380 Ill.Dec. 395, 8 N.E.3d 565, 573 (Ill. App. Ct. 2014) (“[Bjodies of water are deemed to . present open and obvious dangers, whether they arp natural or man-made. •... [A body of] water’s dangers are considered to be apparent to both experienced swimmers and young children.”); Greenslade v. Mohawk Park, Inc., 59 Mass.App.Ct. 850, 798 N.E.2d 336, 339 n.4 (2003) (citing eases). Nevertheless, the court concludes that the danger might not have been obvious to Shawn because, at the time of his injury, he was 4. years and 8 months old. But this conclusion is against the weight of our ease law. We have recognized that even young children can appreciate danger. For example, in a case involving a child less than 6 years old, we stated that children under the age of 7 have some “capacity ... to appreciate and avoid the risks of vehicular traffic.” Toetschinger v. Ihnot, 312 Minn. 59, 250 N.W.2d 204, 211 (1977). In a case involving.a 7-year-old child who jdrowned, we noted that “it is generally, conceded that the. ordinary body, of water, even though it be artificial, while it does involve the risk of death or serious harm, does not constitute an unreasonable risk thereof because even a child to some extent appreciates the risks.-that are connected with it.” Johnson v. Washington Cty., 518 N.W.2d 594, 600 (Minn. 1994) (citation omitted). In Davies v. Land O’Lakes Racing Ass’n, a 5-year-old child drowned after falling into a drainage catch basin that had filled with water on a racetrack construction site. 244 Minn. 248, 69 N.W.2d 642, 643 (1955). Although we held the landowner liable, we painstakingly emphasized the unique dangers of the particular water at issue and distinguished it from other bodies of water. As the court points out, we said in Davies that “[e]very case of this nature must necessarily stand or fall upon its own particular facts.” Id. at 647. But the relevant facts in Davies were far different than they are here. Specifically, Davies involved a racetrack that sloped downward toward a drainage catch basin that was left uncovered and unguarded. Id. at 644. At the time of the incident, “pools and puddles of water ... surrounded, led up to, and covered the pits, permitting the child to walk in the water and step directly into a hole newly constructed with perpendicular sides where the water was more than six feet deep.” Id. at 646. We cited several cases suggesting that our analysis was concerned with bodies of water that suddenly drop off into a deep hole. Id. at 646-47. But we distinguished these drop-offs from ordinary bodies of water, recognizing that “a possessor of land will not ordinarily be held liable for injuries occurring in ordinary, natural, or artificial bodies of water that are free of traps and concealments.” Id. at 647 (emphasis added). And we emphasized that the question presented in the case was whether “this body of water, in the state in which it was permitted to exist[,] ... was a danger to trespassing children of tender age greater than the danger present in the ordinary, open, natural, or artificial body of water.” Id. (emphasis added). There is no evidence that such concealed hazards were present on the Carlson property. Because Davies analyzed abnormal circumstances not present here, Davies does no,t preclude a conclusion that ordinary bodies of water pose a danger that is obvious even to young children. , In summary, looking solely at our case law going back many decades, I find little precedent supporting the court’s analysis. More critically, by concluding that the obviousness of the danger of the Mississippi River is a fact question for the jury, the court departs from our case law. The result likely will be an enormous expansion in social host liability. But it is not only, Minnesota case law that the court ignores on its way to a jury trial in this case. Other courts also have concluded that water is an obvious danger to children. See, e.g., Long v. Manzo, 452 Pa.Super. 451, 682 A.2d 370, 375 (1996) (“Generally, because ponds, pools, lakes, streams and other waters embody perils that are deemed to be obvious to children of the tenderest years, no liability attaches to a possessor of a pond.”); Cooper v. Diesel Serv., Inc., 254 Ark. 743, 496 S.W.2d 383, 385 (1973) (stating in a case involving a 6-year-old that “the danger inherent in water in a pond is Or should be obvious tó a child”), overruled on other grounds by Farm Bureau Mut. Ins. Co. of Ark. v. Henley, 275 Ark. 122, 628 S.W.2d 301 (1982); McGill v. City of Laurel, 252 Miss. 740, 173 So.2d 892, 898 (Miss. 1965) (explaining that a 6-year-old could understand the danger of drowning); Hanners v. City of Ashland, 331 S.W.2d 729, 730 (Ky. 1959) (stating in a case involving an 8-year-old that “the possible hazard of use [of bodies of water] is generally appreciated even by children of tender years”); Mellas v. Lowdermilk, 58 N.M. 363, 271 P.2d 399, 401 (1954) (“Ponds, pools, lakes, streams, and other waters embody perils that are deemed to be obvious to children of the tenderest years.”); Dennis v. Spillers, 199 Okla. 311, 185 P.2d 465, 466 (1947) (stating in a case involving a 7-year-old that “[a] body of water — either standing, as in ponds and lakes, or running, as in rivers and creeks, or being and flowing, as on.the shores of.seas and bays — is a natural object incident to all countries which are not deserts. Such a body of water may be found in or close to nearly every city or town in the land; the danger of drowning in it is an apparent open danger, the knowledge of which is common to all”); Morris v. City of Britton, 66 S.D. 121, 279 N.W. 531, 532 (1938) (stating in a case involving a 7-year-old that bodies of water “embody perils that are deemed to be obvious to children of the tenderest years”); Polk v. Laurel Hill Cemetery Ass’n, 37 Cal.App. 624, 174 P. 414, 418 (1918) (“It would not conform to the dictates of common reason to' 'say that a child of the age of eight years, or even much younger, does not know and fully realize that a fall into a pond of water or a deep reservoir would result in injury to him, if not in his death.”.); Athey v. Tenn. Coal, Iron & R. Co., 191 Ala. 646, 68 So. 154, 156 (1915) (stating in a case involving a 2-year-old that “[The water’s] dangers, such as they are, to children at all able to take care of themselves are such as may be found on every lahd, are not concealed or disguised so as to create a pitfall, and common experience shows that a reasonable prudence may trust their avoidance to the universal instinct of self-preservation.”). Given the voluminous case law recognizing the obviousness of the danger of water, the risk of the Mississippi River was obvious to an objectively reasonable child of 4 years and 8 months. IV. Having concluded that the Mississippi River is an obvious danger, it is necessary to decide whether Carlson should have anticipated the injury despite the obviousness of the danger. See Baber, 531 N.W.2d at 496. In deciding that an injury, should not be anticipated despite the obviousness of the danger, we have recognized that, especially when dealing with young children, “the realm of possible harm is much larger than the realm of reasonably foreseeable harm.” Foss, 766 N.W.2d at 323. When other adults are present, we have considered whether the landowner knew that visiting children “frequently wandered away” from their guardians in the particular location where the injury occurred. Peterson v. Richfield Plaza, Inc., 252 Minn. 215, 89 N.W.2d 712, 718 (1958); see also Hammerlind, 258 N.W.2d at 593 (concluding that the pilot of a skydiving plane owed no duty to an injured skydiver because “a reasonable pilot could rely on the jump master” to check the skydiver’s safety equipment). : Here, even if it could be anticipated that Shawn would attempt to return, to the riyer unsupervised, it is not reasonable to anticipate that he would succeed in walking to the river unnoticed.6 To do so, Shawn needed to walk 100 feet without any of the 15 adults. (and several older children) at the party noticing that he was wandering away and stopping him. It might be within the realm of conceivable possibility that Shawn would successfully reach the river unnoticed, but it is not reasonable to anticipate that all of the family members would fail to see Shawn' walking away, particularly when at least one adult stated that “everybody [was] watch[ing] everybody” at the party. V. Because I conclude that the Mississippi River poses an obvious danger and that Carlson should not have anticipated Shawn’s injury despite this obviousness, I would hold that Carlson did not owe a duty to Shawn and I would affirm the court of appeals.  . The court’s citation of Restatement (Second) of Torts § 34ÍA (Am. Law Inst. 1965) is beside the point here. The parties have not addressed this section of the Restatement. It is particularly odd that the court relies on section 341A because that section distinguishes between licensees and invitees. We abolished this distinction decades ago, Peterson v. B clinch, 294 Minn. 161, 199 N.W.2d 639, 642 (1972). Furthermore, we have cited section 341A only once, and this citation occurred before we abolished the distinction between licensees and invitees. Tonne v. Becker Grain & Lumber Co., 273 Minn. 73, 139 N.W.2d 797, 799 (1966). And at any rate, this section does not apply here because it addresses harm caused by the possessor’s "failure to carry on his activities with reasonable care.” Restatement (Second) of Torts § 341A. It does not apply to harm caused by natural conditions on the property, such as a river. Therefore, the court's discussion, relying on section 341A is confusing, outdated, and irrelevant.   . Although we have said that in "close cases" foreseeability should be submitted to the jury, Domagala v. Rolland, 805 N.W.2d 14, 27 (Minn. 2011), we recently clarified that the "close cases” language does not modify the standard of review for summary judgment, Montemayor v. Sebright Prods., Inc., 898 N.W.2d 623, 633 (Minn. 2017). Therefore, on a motion for summary judgment when there is no genuine issue of material fact, the court should decide the case as a matter of law without submitting it to the jury. Minn. R. Civ. P. 56.03 (“Judgment shall be rendered forthwith if the [record] show[s] that there is no genuine issue as to any material fact and that either party is entitled to judgment as a matter of law.” (emphasis added)).   . Senogles argues that whether a condition is known or obvious is a question of fact, citing Olmanson v. LeSueur Cty., 693 N.W.2d 876, 881 (Minn. 2005). But Olmanson reached the conclusion that "whether a condition presents a known or obvious danger is a question of fact” based on a misinterpretation of Louis, which Olmanson described as "holding that summary judgment was not appropriate because whether the danger posed by a swimming pool was known or obvious was a fact question.” Olmanson, 693 N.W.2d at 881. Louis did no such thing. Instead, Louis simply remanded the question of whether the danger was known or obvious to the district court because the district court had not considered the issue. 636 N.W.2d at 321. Moreover, Louis expressly held that "[g]enerally, the existence of a legal duty is an issue for the court to determine as a matter of law.” Id. at 318.   .In her opposition to summary judgment, Senogles specifically listed the "material facts in dispute.” Shawn’s swimming experience was not included on the list. This omission is a concession that Shawn's swimming experience is not material, not disputed, or both. By not including Shawn’s swimming experience on the list of “material facts in dispute,” Senogles conceded that it is not a proper basis on which to deny Carlson’s motion for summary judgment.   . In addressing the obviousness of the danger, the court cites comments to Restatement (Second) of Torts § 283A (Am. Law Inst. 1965). But these comments are not relevant. Section 283A addresses the standard for whether a child is negligent. The question in this case is whether Carlson was negligent, Whether the danger was obvious is not the same question as whether the injqred party was negligent.-   . Although it is unnecessary to conclude that Carlson could not reasonably anticipate that Shawn would attempt to return to the river unsupervised, there is evidence that Shawn was unlikely to do so. For example, before he went swimming earlier in the day, he asked an adult to accompany him and waited on the steps with his grandmother until an adult was available to supervise, the swimming activities. This behavior suggests that if Shawn wanted to return to the river, he Was likely to ask an adult before doing so.